Supreme Court

                                                           No. 2019-393-Appeal.
                                                           (KD 19-403)

          SIB Properties, LLC              :

                    v.                     :

           Alan Sampson et al.             :

                                    ORDER

      The pro se defendants, Alan Sampson, Mark Sampson, and Karen Sampson

(collectively defendants),1 appeal from a Superior Court judgment entered in favor

of the plaintiff, SIB Properties, LLC, in this eviction action.2 This case came before

the Supreme Court pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. After

considering the parties’ written and oral submissions and reviewing the record, we

conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth herein, we affirm the

judgment of the Superior Court.


1
  We refer to the individual defendants by their first names for purposes of clarity;
no disrespect is intended.
2 Alan, Mark, and Karen were the only defendants to perfect their appeal to the

Supreme Court by filing notices of appeal and paying the filing fee, as required by
Article I, Rule 5(a) of the Supreme Court Rules of Appellate Procedure.
Accordingly, the additional defendants in this case, Jada Sampson, Jaevon Sampson,
and Serena Sampson, who were also occupants of the property at issue in this appeal,
are not properly before the Court.

                                        -1-
      The underlying facts of this matter are described in Deutsche Bank National

Trust Company v. Morales, 185 A.3d 549 (R.I. 2018) (mem.). In 2006, Grace

Sumney and Cynthia Sampson granted a mortgage on real property located at 62

Potowomut Road in Warwick, Rhode Island (the property). Morales, 185 A.3d at

549 n.3. In 2014, Deutsche Bank National Trust Company (Deutsche Bank)

foreclosed on the mortgage; in 2015, Deutsche Bank filed an eviction action against

defendants in Rhode Island District Court. Id. at 549. The District Court judge found

in favor of Deutsche Bank, awarding it possession of the property. Id. The

defendants thereafter pursued appeals in Superior Court, which were dismissed. Id.

at 550. They then filed notices of appeal to this Court. Id. This Court issued its

decision on June 13, 2018, dismissing the appeal with respect to the issue of

possession on the ground of mootness, because Deutsche Bank had sold the property

and, therefore, no longer had any right to possession of the property. Id.

      The plaintiff took ownership of the property on June 1, 2018. 3 On November

28, 2018, plaintiff sent a notice to vacate to defendants, as well as to the other

occupants of the property, demanding that they vacate the property and remove all

possessions on or before December 9, 2018. The defendants did not vacate the

property. The plaintiff thereafter filed a complaint in the District Court, seeking to



3
  Joseph Abatiello, the principal member of the plaintiff limited liability company,
testified that plaintiff purchased the property from Villa Investments, LLC.

                                        -2-
evict the six defendants named in the complaint, and all other occupants, from the

property. A trial was held in April 2019, and the District Court awarded plaintiff

possession of the property. Judgment to that effect entered on April 5, 2019, and on

April 8, 2019, Alan filed a timely notice of appeal to the Superior Court.4

      After a two-day trial, the Superior Court justice granted plaintiff possession

of the property, and an order to that effect was entered on May 13, 2019. Final

judgment entered the same day. The defendants filed timely notices of appeal to this

Court.

      Prior to filing notices of appeal, Karen filed a motion for a stay of execution

in Superior Court on May 28, 2019, and a hearing was held. An order entered on

June 11, 2019, denying Karen’s motion for a stay of execution; however, the order

stated that the execution of judgment would be stayed ten days to allow defendants

to file a motion to stay in this Court. On June 27, 2019, this Court denied Karen’s

motion for a stay, which she had filed on June 5, 2019. On June 28, 2019, the

executions on the judgment granting plaintiff possession of the property were issued

by the Superior Court. According to defendants, a constable and Warwick police



4
  Mark additionally filed a notice of appeal from the District Court action, which
plaintiff contested as untimely; and Karen did not file a notice of appeal from the
District Court action. The Superior Court, however, permitted both Mark and Karen
to proceed as appellants in the Superior Court, but shortly thereafter Mark was
removed from the courtroom for disruptive behavior and never participated in those
proceedings.

                                        -3-
officers arrived at the property on June 29, 2019, with the executions. The

defendants’ belongings were removed from the property, and plaintiff took

possession of the property.

      “[I]t is well settled that this Court will not disturb the findings of a trial justice

sitting without a jury unless such findings are clearly erroneous or unless the trial

justice misconceived or overlooked material evidence[.]” Gregoire v. Baird

Properties, LLC, 138 A.3d 182, 191 (R.I. 2016) (brackets omitted) (quoting South

County Post & Beam, Inc. v. McMahon, 116 A.3d 204, 210 (R.I. 2015)). “On

review, we accord great weight to a trial justice’s determinations of credibility,

which, inherently, are the functions of the trial court and not the functions of the

appellate court.” Id. (brackets omitted) (quoting McMahon, 116 A.3d at 210).

      The defendants raise multiple arguments on appeal. First, defendants argue

that the District and Superior Court trials were unfair because, they assert, there was

still an open eviction case brought by Villa Investments, LLC, the prior owner of the

property, that had not been resolved at trial. We can dispense with this argument

easily because Villa Investments, LLC, no longer owns the property and, therefore,

has no right to possession of that property. Accordingly, the trial justice did not err

in finding that case to be moot.

      The defendants next assert that they did not receive the June 27, 2019 order

and the June 28, 2019 executions on the judgment until July 1, 2019. The defendants


                                           -4-
seem to suggest that it was not proper for the constable to go to the property to evict

them until they received the documents in the mail. The defendants, however, do

not claim that the constable failed to present them with an issued execution or that

they were unaware of the denial of their motion to stay after it was considered by

this Court; they simply assert that the order and execution were not received by them

until July 1, 2019. Furthermore, even if defendants were unaware of the denial of

their motion to stay, it is their obligation to contact the clerk’s office to find out

whether an order has issued, rather than to wait until a copy is mailed to them. See

UAG West Bay AM, LLC v. Cambio, 987 A.2d 873, 879 (R.I. 2010) (noting that “it

is incumbent upon the party intending to appeal to be watchful for the entry of a

valid judgment” (brackets omitted) (quoting Blais v. Beacon Mutual Insurance Co.,

812 A.2d 838, 839 (R.I. 2002) (mem.))).

      Finally, Mark contends that Alan’s constitutional rights were violated when

he was barred from entering the courthouse because court security determined that

his “turtle claw” necklace “could be potentially used as a weapon[.]” “[S]tanding is

generally limited to those [parties] asserting their own rights, not the rights of

others.” Mruk v. Mortgage Electronic Registration Systems, Inc., 82 A.3d 527, 535

(R.I. 2013). Mark does not assert an exception to this general rule, nor did he expand

on how the determination to bar Alan from the courtroom on the second day of

proceedings due to a security concern was in error.


                                         -5-
      For the reasons set forth herein, we affirm the judgment of the Superior Court.

The record may be remanded to the Superior Court.



      Entered as an Order of this Court this 26th day of          May   , 2021.

                                              By Order,


                                                        /s/
                                              ____________________________
                                              Clerk




                                        -6-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       SIB Properties, LLC v. Alan Sampson et al.

                                    No. 2019-393-Appeal.
Case Number
                                    (KD 19-403)

Date Order Filed                    May 26, 2021

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Kent County Superior Court


Judicial Officer from Lower Court   Associate Justice Richard A. Licht

                                    For Plaintiff:

                                    Tiffinay Antoch, Esq.
                                    For Defendants:
Attorney(s) on Appeal
                                    Alan Sampson, Pro Se
                                    Mark Sampson, Pro Se
                                    Karen Sampson, Pro Se




SU-CMS-02B (revised June 2020)